Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on June 6, 2019.  Claims 1-20 are pending.

Claim Objections
Claims 1, 12 and 17 are objected to because of the following informalities: 
Claim 1 recites the limitation “a real-time operational behavior associated with the component” and then makes secondary reference to “the real-time operational behavior associated with the component” and then “the real-time operational behavior”.  It is unclear if these are the same behavior limitation.  The secondary references must be consistent.  
Claim 12 recites the limitation “a real-time operational behavior associated with the component” and then makes secondary reference to “the real-time operational behavior associated with the component” and then “the real-time operational behavior”.  It is unclear if these are the same behavior limitation.  The secondary references must be consistent.  
Claim 17 recites the limitation “a real-time operational behavior associated with the component” and then makes secondary reference to “the real-time operational .  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “the first predictive model”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is dependent on claim 1, which introduced “a predictive model”.
Claim 10 recites the limitation “the second predictive model”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 is dependent on claim 1, which introduced “a predictive model”.  The limitation “a second predictive model” was introduced in claim 9.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output device” in claim 11, “output device” in claim 12, and “user input device” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, and 6-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trinh et al., U.S. Patent Application Publication 2020/0379454 A1.
As to claim 1, Trinh et al. discloses a method comprising: 
receiving training data representing a set of operational behaviors associated respectively with a set of components that make up an engineered system (0044, 0047); 
generating a predictive model, based on the training data, configured to predict a normal operational behavior associated with a component of the set of components relative to other normal operational behaviors associated respectively with other components of the set of components (0044, 0048); 

categorizing the real-time operational behavior associated with the component as normal or anomalous based on the predictive model (0057); and 
in response to categorizing the real-time operational behavior as anomalous, generating an indication of fault diagnosis (0033, 0035, 0044, 0096).
As to claim 2, Trinh et al. discloses the method of claim 1, and further discloses wherein the set of components includes vehicle components, and wherein the engineered system is a vehicle (0039, automobiles, air planes).
As to claim 3, Trinh et al. discloses the method of claim 1, and further discloses wherein the set of components includes aircraft components, and wherein the engineered system is an aircraft (0039, air planes).
As to claim 4, Trinh et al. discloses the method of claim 3, and further discloses wherein the training data is received from multiple aircraft of a fleet of aircraft (0040, 0065).
As to claim 6, Trinh et al. discloses the method of claim 1, and further discloses wherein generating the predictive model comprises training the predictive model through a supervised machine learning process using the training data (0033, 0048, “A wide variety of machine learning techniques may be used. Examples of which include different forms of unsupervised learning, clustering, supervised learning such as random forest classifiers, support vector pieces of equipment (SVM) including kernel 
As to claim 7, Trinh et al. discloses the method of claim 1, and further discloses wherein the set of operational behaviors of the training data include both nominal and off-nominal operational behaviors (0056, unsupervised training, normal equipment, defective equipment).
As to claim 8, Trinh et al. discloses the method of claim 1, and further discloses wherein the set of real-time operational behaviors includes sets of user inputs, sets of machine states, sets of measurements, or combinations thereof (0040, 0044, 0109, 0115).
As to claim 9, Trinh et al. discloses the method of claim 1, and further discloses further comprising: 
generating a second predictive model, based on the training data, configured to predict a second normal operational behavior associated with a second component of the set of components relative to the other operational behaviors associated respectively with the other components of the set of components, wherein the set of real-time operational behaviors includes a second real-time operational behavior of the second component (0074); 
categorizing the second real-time operational behavior associated with the second component as normal or anomalous (0074); and 
in response to categorizing the second real-time operational behavior as anomalous, generating the indication of fault diagnosis (0033, 0035, 0044, 0096).
As to claim 10, Trinh et al. discloses the method of claim 1, and further discloses further comprising: 
analyzing a pattern based on the first predictive model and the second predictive model to enable identification of the component, wherein the indication of fault diagnosis identifies the component (0044 “identify a specific component of the equipment 150 that may need an inspection, repair and/or replacement”).
As to claim 11, Trinh et al. discloses the method of claim 1, and further discloses further comprising: 
sending the indication of fault diagnosis to an output device (0052, 0080).
As to claim 12, Trinh et al. discloses a system comprising: 
a set of components that make up an engineered system configured to generate real- time data representing a set of real-time operational behaviors associated respectively with the set of components (0041, 0044, 0047); 
a computer implemented predictive model configured to predict a normal operational behavior associated with a component of the set of components relative to other normal operational behaviors associated respectively with other components of the set of components (0044, 0048); 
a processor configured to receive the set of real-time operational behaviors, the set of real-time operational behaviors including a real-time operational behavior associated with the component, and to categorize the real-time operational behavior associated with the component as normal or anomalous based on the predictive model (0041); and 

As to claim 13, Trinh et al. discloses the system of claim 12, and further discloses further comprising: 
a second processor configured to receive training data representing a set of operational behaviors associated respectively with the set of components and to generate the predictive model based on the training data (0044, 0047, 0112).
As to claim 14, Trinh et al. discloses the system of claim 12, and further discloses wherein the set of components includes vehicle components, and wherein the engineered system is a vehicle (0039).
As to claim 15, Trinh et al. discloses the system of claim 12, and further discloses wherein the set of components includes aircraft components, and wherein the engineered system is an aircraft (0039).
As to claim 16, Trinh et al. discloses the system of claim 12, and further discloses wherein the set of components includes a set of user input devices, a set of machines, a set of measurement sensors, or combinations thereof (0040, 0044, 0109, 0115).
As to claim 17, Trinh et al. discloses a method comprising: 
receiving real-time data representing a set of real-time operational behaviors associated respectively with a set of components that make up an engineered system, the set of real-time operational behaviors including a real-time operational behavior associated with a component of the set of components (0041); 

in response to categorizing the real-time operational behavior as anomalous, generating an indication of fault diagnosis (0033, 0035, 0044, 0096).
As to claim 18, Trinh et al. discloses the method of claim 17, and further discloses further comprising: 
receiving training data representing a set of operational behaviors associated respectively with the set of components (0044, 0047); and 
generating the predictive model, based on the training data (0044, 0048).
As to claim 19, Trinh et al. discloses the method of claim 18, and further discloses wherein generating the predictive model comprises training the predictive model through a supervised machine learning process using the training data (0033, 0048, “A wide variety of machine learning techniques may be used. Examples of which include different forms of unsupervised learning, clustering, supervised learning such as random forest classifiers, support vector pieces of equipment (SVM) including kernel SVMs, gradient boosting, linear regression, logistic regression, and other forms of regressions.”)
As to claim 20, Trinh et al. discloses the method of claim 17, and further discloses wherein the set of real-time operational behaviors includes a set of user .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Trinh et al., U.S. Patent Application Publication 2020/0379454 A1 in view of Dixit, U.S. Patent 10,964,130 B1 (2021).
As to claim 5, Trinh et al. discloses the method of claim 3.  Trinh et al. does not disclose an avionics bay, as claimed.
Dixit discloses wherein categorizing the real-time operational behavior associated with the component is performed at a processor within an avionics bay of the aircraft while 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method of claim 1, as disclosed by Trinh et al., with the component in an avionics bay, as claimed, as disclosed by Dixit, to hold the processing system in the electronics area of the aircraft where it can be protected and serviced, as an avionics bay is designed to provide.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666